DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites “and the lower viscosity of the spacer fluid is designed to improve the pressure pulse performance by suppressing development of viscous fingering on the interface between the spacer fluid and the pill.”  The specification, as published, states in [0037] “Alternatively, the spacer fluid can be designed to have lower viscosity than the viscous pill in order to suppress development of viscous fingering on the interface between the spacer fluid and the viscous pill.”  Although the specification highlights how fibers/particles can be added to the spacer to increase the viscosity thereof, the specification provides no further description as to how the spacer fluid is designed to have a lower viscosity, and/or how such suppresses development of viscous .  
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet at least the following Undue Experimentation factors:
The state of the prior art - because the prior art appears to suggest a low viscosity fluid placed after a high viscosity fluid will finger into the high viscosity fluid;
 The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for “designing” the spacer fluid so as to have a lower viscosity than the viscous pill so as to suppress development of viscous fingering;
 The existence of working examples - because Applicant merely states such in the specification without providing an example of designing the spacer fluid, and/or suitable viscosities associated therewith;
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites “wherein the lower viscosity of the spacer fluid efficiently converts the energetic event into the mechanical movement of the pill forced into the near wellbore region.”  Although the specification describes wherein the spacer fluid may have a lower viscosity, as well as wherein the spacer fluid may convert the energetic event into lower viscosity of the spacer fluid itself converts the energetic event into mechanical movement.  As such, the specification as filed fails to sufficiently disclose the invention as claimed by claim 17.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 17 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of dependent claims 2 and 17 recite wherein the first fluid is a pill, and, both further recite a limitation pertaining to the lower viscosity of the spacer fluid.  
The Examiner notes, however, Applicant has not positively required wherein the energetic event generating material be separated from the first fluid by the spacer, and, as such, it is unclear as to whether the lower viscosity design limitations of claims 2 and 17 are required.  Both independent claims 1 and 17 recite “wherein the energetic event generating material is separated from the first fluid along the wellbore by a spacer fluid or a sliding piston.”  As such, it would appear, should the prior art provide for separation by the sliding piston, i.e., the alternative claimed, without positive recitation of the separation provided by the spacer, the additional elements of claims 2 and 17 pertaining thereto, would be optional.  Should Applicant intend to require the separation be that achieved by use of the spacer, positive recitation thereof is advised.  For example, in claim 2, amendment to “The method of claim 1, wherein the first fluid is a pill and wherein the energetic event generating material is separated from the first fluid along the wellbore by the spacer fluid and the lower viscosity of the spacer fluid is designed to improve the pressure pulse performance by suppressing development of viscous fingering on the interface between the spacer fluid and the pill” is advised.  Similar changes with respect to claim 17 are also advised.
Claim 2 recites the limitation "the pressure pulse performance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9, 12-14, 16-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 4,049,056 – cited previously) in view of Wernimont (US 10,081,759 – cited previously) and Browning (US 4,360,062 – cited previously).
With respect to independent claim 1, Godfrey discloses a method, comprising:
placing a first fluid 44 in a treatment zone 14 of a wellbore 10 completed by a single tubular body 20, wherein the first fluid 26 is in fluid communication with a near wellbore region of a subterranean formation through at least one opening 24 in a casing disposed in the wellbore 10 (col. 5, l. 29-60; col. 6, l. 5-13);
placing at least one energetic event generating material in the wellbore, wherein the at least one energetic event generating material comprises a fuel source 32 and a reactive material 34, wherein the at least one energetic event generating material is positioned up hole from the entirety of the first fluid and separated therefrom (col. 6, l. 13-20); and

Godfrey discloses wherein methane gas supply 32 and oxygen supply 34 provide the fuel and oxidizer for the energetic event generating material; the two components are pumped via a pair of gas pumps 36, 38 to a mixing valve 40 which is connected to a control valve 30 that directs the mixture of detonatable gases into the high pressure pipe 20; a detonator 42 is coupled to the upper end of the pipe so as to detonate the gas mixture after the pipe has been filled (col. 5, l. 61- col. 6, l. 4).  The reference, however, fails to provide for wherein the fuel source is delivered to the wellbore by a first control line or tubing inserted down hole within the single tubular body and the reactive material is delivered to the wellbore by a second control line or tubing inserted down hole within the single tubular body.
Wernimont teaches methods of safe energy delivery down hole wherein an oxidizer 14, i.e, reactive material, and fuel 15 are delivered from a surface supply (oxidizer surface supply 1 and fuel surface supply 6) to the point of use down hole separately via a first tubing 7 and second tubing 9, respectively (abstract).  Such delivery allows the fuel and reactive material to be pumped simultaneously and in chemical proportion for the purpose of maximizing energy release at a desired downhole location (col. 3, l. 15-34).  The Examiner notes, the placement of the first tubing and second tubing may be within casing 11 or production tubing 4 (Fig 2 and 1, respectively).

Godfrey discloses wherein the energetic event generating material/detonatable gases 46 are placed above fracturing fluid column 44 along the wellbore and further shows separation between the two.  The reference, however, fails to disclose wherein such separation is in the form of a spacer fluid or sliding piston as claimed.
Browning teaches gaseous detonation fracturing of wells wherein a combustible mixture of gaseous oxidizer and fuel is introduced into the wellbore, thus similar to the energetic event generating material of Godfrey.  The combustible mixture is detonated so as to raise the pressure and fracture the rock surrounding the wellbore; it is further suggested wherein it is preferable that the combustion pressure increase is transmitted to the formation for fracturing via a volume of liquid contained below the fuel and gaseous oxidizer mixture wherein combustion occurs (col. 1, l. 28-52).  The reference further teaches wherein the well may be segregated into upper and lower sealed lengths separated by a check valve, i.e., sliding piston, which opens to transmit the pressure wave to the volume of liquid there below for the purpose of allowing a step-wise increase of the pressure in the second sealed chamber (col. 1, l. 53-69).  The check valve includes a ball valve member, i.e., dart, whereby multiple firings allow for the pressure in the pay zone 56 that is to be fractured to be much greater than the residual pressure value within 55 wherein the energetic event generating material generates the energetic event (col. 5, l. 3-38).  
Since Godfrey discloses transmitting pressure from an energetic event generating material into a fracturing fluid there below so as to fracture the surrounding formation and Browning suggests placement of a sliding piston in the form of a dart between an energetic event generating material and a fracturing fluid used to fracture a formation, it would have been obvious to one having ordinary skill in the art to try a sliding piston in the method of Godfrey placed between the energetic event generating material therein and the fracturing fluid in order to provide for a greater pressure in the pay zone than that which is there above surrounding the energetic event generating material, and, thereby provide a stepwise increase in pressure that functions to fracture the pay zone and thereby release fluid to the wellbore (col. 6, l. 26-33).  
With respect to depending claim 2, Godfrey discloses wherein the first fluid is a pill.  With respect to the lower viscosity of the spacer fluid limitation, see note/interpretation set forth above within the 35 USC 112 rejection thereof wherein it is indicated such is considered as not required because the prior art as set forth within the rejection of claim 1 above provides for the separation with a sliding piston.
With respect to depending claims 3 and 4, Godfrey discloses wherein the at least one fracture formed in the near wellbore region is a substantially planar fracture, and, further, wherein the substantially planar fracture extends into a near field region of the subterranean formation (Fig. 5; col. 6, l. 35-52, wherein the fluid is pumped into the fractures to extend them; col. 6, l. 62-68; col. 8, l. 4-10, wherein it is disclosed the fractures elongate away from the wellbore, and, therefore, are considered substantially planar).

With respect to depending claim 9, Godfrey discloses the method as set forth above, wherein the energetic event generating material delivery is further suggested by Wernimont.  Wernimont further suggests such tubing as coiled tubing used to emplace the fuel and reactive material, as well as an additional well treatment material (col. 3, l. 60- col. 4, l. 30; col. 7, l. 25-51).  As such, it would have been obvious to one having ordinary skill in the art when conducting the method of Godfrey in view of Wernimont to deliver each of the noted components via coiled tubing as such is a known means for individually delivering treatment components to the intended downhole location.  With regard to the additional requirement for wherein the at least one energetic event is triggered by a mechanism integrated into the coiled tubing string, the Examiner notes, Godfrey discloses integrating a mechanism into the high pressure pipe through which the components are delivered so as to trigger the energetic event. As such, when using the coiled tubing of Wernimont within such a high pressure pipe, it is the position of the Office that such a mechanism would be considered as integrated into the coiled tubing string as the detonator would be connected thereto and there is no specific means instantly required for how the mechanism is integrated into the coiled tubing string.  
With respect to depending claim 12, Godfrey discloses wherein the at least one energetic event is generated up hole from the treatment zone (col. 6, l. 15-41).
With respect to depending claim 13, Godfrey discloses wherein the first fluid contains proppant to ensure that the hydraulic fracture remains open and conductive (col. 6, l. 8-12).

With respect to independent claim 16, Godfrey discloses a method, comprising:
placing a first fluid 44 in a treatment zone 14 of a wellbore 10 completed by a single tubular body 20, wherein the first fluid 26 is in fluid communication with a near wellbore region of a subterranean formation through at least one opening 24 in a casing disposed in the wellbore 10 (col. 5, l. 29-60; col. 6, l. 5-13);
generating at least one energetic event from at least one energetic event generating material positioned inside the wellbore up hole from the entirety of the first fluid and separated therefrom proximate to the treatment zone 14 (col. 6, l. 13-41), wherein the at least one energetic event generating material comprises a fuel source 32 and a reactive material 34; and
forming at least one substantially planar fracture in the near wellbore region from the at least one energetic event by applying a pressure pulse onto the first fluid and forcing the first fluid into the near wellbore region through the at least one opening in the casing (col. 6, l. 20-52).
Godfrey discloses wherein methane gas supply 32 and oxygen supply 34 provide the fuel and oxidizer for the energetic event generating material; the two components are pumped via a pair of gas pumps 36, 38 to a mixing valve 40 which is connected to a control valve 30 that directs the mixture of detonatable gases into the high pressure pipe 20; a detonator 42 is coupled to the upper end of the pipe so as to detonate the gas mixture after the pipe has been filled (col. 5, 
Wernimont teaches methods of safe energy delivery down hole wherein an oxidizer 14, i.e, reactive material, and fuel 15 are delivered from a surface supply (oxidizer surface supply 1 and fuel surface supply 6) to the point of use down hole separately via a first tubing 7 and second tubing 9, respectively (abstract).  Such delivery allows the fuel and reactive material to be pumped simultaneously and in chemical proportion for the purpose of maximizing energy release at a desired downhole location (col. 3, l. 15-34).  The Examiner notes, the placement of the first tubing and second tubing may be within casing 11 or production tubing 4 (Fig 2 and 1, respectively).
Since Godfrey et al. provides for the placement of an energetic event generating material in a wellbore, and Wernimont suggests an improvement for delivery of a mixture of energetic event generating material wherein each are delivered separately to the desired downhole location, it would have been obvious to one having ordinary skill in the art to try separately placing the fuel and reactive material of Godfrey et al. via a first and second tubing placed in the casing in order to maximize the energy release afforded by the reaction thereof at the intended location within the well.
Godfrey discloses wherein the energetic event generating material/detonatable gases 46 are placed above fracturing fluid column 44 along the wellbore and further shows separation between the two.  The reference, however, fails to disclose wherein such separation is in the form of a spacer fluid or sliding piston as claimed.
56 that is to be fractured to be much greater than the residual pressure value within volume 55 wherein the energetic event generating material generates the energetic event (col. 5, l. 3-38).  
Since Godfrey discloses transmitting pressure from an energetic event generating material into a fracturing fluid there below so as to fracture the surrounding formation and Browning suggests placement of a sliding piston in the form of a dart between an energetic event generating material and a fracturing fluid used to fracture a formation, it would have been obvious to one having ordinary skill in the art to try a sliding piston in the method of Godfrey placed between the energetic event generating material therein and the fracturing fluid in order to provide for a greater pressure in the pay zone than that which is there above surrounding the energetic event generating material, and, thereby provide a stepwise increase in pressure that functions to fracture the pay zone and thereby release fluid to the wellbore (col. 6, l. 26-33).  
With respect to the lower viscosity of the spacer fluid limitation, see note/interpretation set forth above within the 35 USC 112 rejection thereof wherein it is indicated such is considered as not required because the prior art as set forth within the rejection of claim 16 above provides for the separation with a sliding piston.
With respect to depending claim 18, Godfrey discloses wherein the substantially planar fracture extends into a near field region of the subterranean formation (Fig. 5; col. 6, l. 35-52, wherein the fluid is pumped into the fractures to extend them; col. 6, l. 62-68; col. 8, l. 4-10, wherein it is disclosed the fractures elongate away from the wellbore, and, therefore, are considered substantially planar.
With respect to depending claim 19, Godfrey discloses the method of claim 18, further comprising: placing a second fluid in the wellbore after the at least one fracture is formed in the near wellbore region; and increasing pressure of the second fluid to further extend the at least one fracture into a far field area of the subterranean formation to form a substantially planar fracture (col. 6, l. 47-52).
With respect to depending claims 21 and 23, Godfrey discloses wherein the area downhole from the pay zone is cemented by use of cementing shoe 22 so as to form a chamber that is gas-tight prior to placement of the fracturing fluid in the treatment zone (col. 5, l. 29-46).  The reference, however, fails to disclose setting a packer in the wellbore downhole from the treatment zone as claimed.  Browning teaches methods of fracturing as noted above in the rejections of independent claims 1 and 16, wherein it is further suggested to place a packer below the oil bearing seam for the purpose of limiting the volume of combustion required to achieve the pressure needed to create or extend the fractures, especially within deep wells (col. 4, l. 42-68), .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Wernimont and Browning as applied to claim 1, above, and further in view of Woodward (US 3,336,982 – cited previously) and Eaton (US 3,396,790).
Godfrey in view of Wernimont and Browning suggests the method as set forth above with respect to independent claim 1, wherein Godfrey discloses wherein the energetic event generating material/detonatable gases 46 are placed above fracturing fluid column 44 along the wellbore and further shows separation between the two.  Although in combination with Browning, as set forth above, the use of a sliding piston is suggested, the reference, however, fails to disclose wherein such separation is in the form of a spacer fluid that is a gel as claimed.
Woodward teaches the use of liquid explosives for well stimulation, wherein a spacer is further suggested to be placed to separate components downhole; the spacer may be a spacer liquid or a plastic plug, or a combination thereof, and the spacer liquid is further taught to be a gel (col. 3, l. 37-43; col. 5, l. 51-53).  
Since Godfrey in view of Browning suggests the use of a slideable piston/plug to separate the liquid explosives from the fracturing fluid, and Woodward teaches a plug separating device can be used with or as an alternative to a spacer gel, it would have been obvious to one having ordinary skill in the art to try a spacer gel as taught by Woodward as a means to separate the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Wernimont and Browning as applied to claim 1, above, and further in view of Godfrey (US 4,039,030 – previously cited – ‘030 herein).
Godfrey in view of Wernimont and Browning suggests the method as set forth above with respect to independent claim 1, wherein Godfrey discloses wherein the well includes a casing that is cemented in place along an uppermost well region and a long high pressure pipe extends through the casing and down along the well to the bottom of the well, wherein a lower portion of the pips below the pay zone is cemented in placed and a gas-tight chamber is created (col. 5, l. 29-46).  The reference, however, fails to disclose wherein a tamping fluid or a fluid package is placed in the wellbore up hole from the energetic event generating material.
‘030 teaches methods similar to those disclosed by Godfrey, wherein it is additionally suggested above an energetic event generating material, a cover such as a bridge plug or cement can be placed; water is additionally placed thereabove for the purpose of serving as a tamp (col. .
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Wernimont and Browning as applied to claims 1 and 16, respectively, above, and further in view of Tolman et al. (US 6,543,538 – cited previously).
Godfrey in view of Wernimont and Browning suggests the methods as set forth above with respect to each of independent claims 1 and 16, wherein Godfrey discloses perforations are formed in the high pressure pipe (col. 5, l. 33-53).  The reference, however, fails to disclose wherein such perforations enable contact of the first fluid with the near wellbore region of the subterranean formation by activating a sliding sleeve as claimed.  Tolman suggests methods of treating intervals of a wellbore wherein openings are created in the casing prior to fracturing.  Openings may be created by a perforation device (Fig. 13 and 14), or by use of a sliding sleeve which allows for pre-drilled openings to be opened and sealed for the purpose of providing hydraulic communication and stimulation of desired zones in the wellbore (Fig. 15).  As such, it would have been obvious to one having ordinary skill in the art to, as an alternative to providing for perforations in the high pressure pipe of Godfrey, use activatable sliding sleeves, i.e., a known alternative to perforations, as suggested by Tolman et al., in the method of Godfrey in order to provide hydraulic communication between the high pressure pipe and near wellbore region at the predetermined depth suggested therein when such sleeves are activated at the time intended to fracture the surrounding formation.


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered, but they are not persuasive.
	Applicant notes claims 1 and 16 have been amended to clarify the spacer as a gel having a lower viscosity than the first fluid and asserts none of the cited references suggest a spacer that is a gel having such a lower viscosity.  
	Although such may be the case for the previously applied art, the Examiner notes, claim 1 requires wherein the energetic event generating material be separated from the first fluid along the wellbore by a spacer fluid or a sliding piston.  The rejection of claims 1 and 16 each provide for the separation by a sliding piston, and, as such, since an alternative is claimed, the spacer as a gel with a lower viscosity is not required.
	Should Applicant intend to require the separation by the spacer, deletion of the alternative separation by the sliding piston and any further limitations pertaining thereto is advised.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
11/04/21